Per Curiam
Defendant appeals from a conviction of escape from custody. His appointed counsel has made a motion to withdraw contending that the appeal is frivolous. In accordance with the rule of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967), and State v. Koehler, 73 Wn.2d 145, 436 P.2d 773 (1968), his counsel has submitted a brief setting forth issues he considers to arguably support the appeal. Counsel concluded that these issues are without merit. The state has filed a motion to dismiss the appeal on the grounds that it is frivolous and without arguable merit under authority of Anders, Koehler and CAROA 51.
We have examined the entire record, the brief of defendant’s appointed counsel and defendant’s pro se brief previously submitted and are also led to the conclusion that the appeal is patently frivolous.
The motion of defendant’s counsel to withdraw and the state’s motion to dismiss are granted.
Affirmed.